Citation Nr: 0703734	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  00-19 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a brain 
aneurysm to include headaches, loss of memory, hearing loss 
left ear, seizures, and psychiatric condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 2, 1953 to August 16, 1953; August 13, 1954 to August 
27, 1954; August 12, 1955 to August 26, 1955; June 23, 1956 
to June 30, 1956; July 1, 1956 to July 15, 1956; July 12, 
1957 to July 26, 1957; and July 6, 1958 to July 20, 1958.  No 
active duty was performed.    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, that denied the benefit sought 
on appeal.  

The Board notes that subsequent decisions were issued by the 
Baltimore RO in December 1999 and June 2000 that essentially 
determined that the veteran had not submitted new and 
material evidence adequate to reopen his claim for residuals 
of a brain aneurysm; however, the October 1999 rating 
decision had not become final when the RO issued those 
decisions.  Indeed, the veteran filed his notice of 
disagreement in July 2000, which is within a year of the 
October 1999 rating decision.  38 C.F.R. § 20.302 (2006).  
Thus, the issue on appeal is properly characterized as a 
service connection claim rather than a claim to reopen a 
previously disallowed claim.  

In June 2003, the veteran testified at a personal hearing in 
Washington, DC before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  

The veteran also submitted additional evidence at the June 
2003 Board hearing, which was accompanied by a waiver of the 
veteran's right to initial consideration of the new evidence 
by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2006).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.        

The Board additionally notes that an independent medical 
expert opinion from a specialist in endovascular surgical 
neuroradiology (R.B., M.D.) regarding the veteran's claimed 
disorder was received in October 2006 and December 2006 
(addendum) pursuant to a January 2006 Board request.  A copy 
of the opinion was sent to the veteran in December 2006.    

Based on a November 2006 motion, this appeal has been 
advanced on the docket due to the veteran's serious illness.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's current residuals of a brain aneurysm are 
related to his periods of active duty for training.  


CONCLUSION OF LAW

Residuals of a brain aneurysm to include headaches, loss of 
memory, hearing loss left ear, seizures, and psychiatric 
condition was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in July 2001, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  Specifically, the RO advised the veteran of 
what the evidence must show to establish entitlement to 
service connected compensation benefits.  The RO also asked 
the veteran to identify any other evidence for residuals of a 
brain aneurysm to include headaches, loss of memory, hearing 
loss left ear, seizures and a psychiatric condition.  The RO 
further advised the veteran that he could obtain the records 
himself and send them to VA or complete and return the 
enclosed release forms that gave VA the authority to request 
the documents on his behalf.  38 C.F.R. § 3.159 (b)(1) 
(2006).  Moreover, the RO explained that VA may be able to 
pay the veteran from the date his claim was received if the 
information or evidence was received within one year from the 
date of the letter and VA decided that he was entitled to 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the July 2001 VCAA notice letter did not 
advise the veteran regarding the element of degree of 
disability with respect to his claim.  Id.  Nonetheless, such 
notice defect is harmless error in this case because the 
veteran's claim is being denied for reasons explained below 
and, consequently, no disability rating will be assigned.  

The Board additionally observes that the RO provided the 
veteran with a copy of the October 1999, December 1999, and 
June 2000 rating decisions, the August 2000 Statement of the 
Case (SOC), and the December 2001 Supplemental Statement of 
the Case (SSOC), which included a discussion of the facts of 
the claim, pertinent laws and regulations, notification of 
the basis of the decision, and a summary of the evidence 
considered to reach the decision.  Although the December 1999 
and June 2000 rating decisions improperly discussed the 
veteran's need to submit new and material evidence, such 
inclusion was harmless error in this case.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
veteran's June 2003 Board hearing and afforded the veteran 
with VA medical opinions in September 1999 and May 2000.  The 
veteran's service medical records, private medical records 
and correspondence dated from February 1974 to January 2000, 
VA treatment records dated from July 1997 to October 2000, 
and numerous medical articles and a video are also of record.  
Furthermore, the Board obtained an independent medical expert 
opinion regarding the claim as noted above.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, under 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2006).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The Board notes that the veteran has repeatedly asserted that 
his current residuals of a brain aneurysm are related to his 
military service; however, the record reflects that he lacks 
the requisite medical expertise to diagnose his claimed 
disorder or render a competent medical opinion regarding its 
cause.  Thus, competent medical evidence that the veteran 
currently suffers from residuals of a brain aneurysm related 
to symptoms shown in service is required.  


III.	Analysis  

The veteran contends that he currently experiences headaches, 
loss of memory, left ear hearing loss, seizures, and a 
psychiatric disorder as a result of a brain aneurysm which 
was repaired in 1974.  He maintains that symptoms of his 
aneurysm first began during active duty for training and that 
such symptoms were misdiagnosed as sinusitis or sinus 
headaches at that time. 

The medical evidence reveals that the veteran currently 
suffers from residuals of a brain aneurysm.  Specifically, 
the veteran's private physician (I.L.D., M.D.) explained in 
October 1999 correspondence that the veteran was being 
treated with Dilantin therapy for chronic epilepsy, which was 
believed to have developed secondary to the 1974 surgery that 
the veteran underwent to repair a berry aneurysm.  The March 
1974 private hospital reports of record show that the veteran 
was diagnosed with left temporofrontal craniotomy and 
ligation of neck of aneurysm after having experienced a 
spontaneous subarachnoid hemorrhage of the internal carotid 
artery at that time.  

The medical evidence, however, does not additionally show 
that the veteran's current residuals of a brain aneurysm are 
related to his periods of ACDUTRA.  The Board notes that the 
veteran's service medical records contain several notations 
regarding the veteran's complaints of headache in addition to 
other symptoms that were typically attributed by medical 
examiners to sinusitis or pharyngitis during that time.  In 
addition, two of the veteran's private physicians (Dr. D.J.A. 
and Dr. I.L.D.) have essentially noted in August 1999 and 
January 2000 correspondence, respectively, that it is 
possible that the symptoms manifested by the veteran during 
ACDUTRA were actually symptoms of aneurysm apparently based 
on their review of the veteran's service medical records and 
1974 hospital records.  Nevertheless, the independent medical 
specialist, Dr. R.B., concluded that it was impossible to 
associate or to exclude the veteran's in-service symptoms and 
the aneurysm that ruptured 17 years afterward based on his 
review of the claims folder.  He also explained that the 
veteran likely developed the aneurysm during his adulthood; 
however, it was practically impossible to date the moment or 
circumstances in which the veteran's aneurysm developed.  As 
Dr. R.B. has a superior level of specialized medical 
expertise and based his opinion on review of the entire 
record to include the opinions offered by Dr. D.J.A. and Dr. 
I.L.D., the Board affords his opinion more probative value.  
The Board additionally observes that VA physicians in 
September 1999 and May 2000 determined that it was unlikely 
that the symptoms shown in ACDUTRA were caused by the 
veteran's aneurysm.  Thus, service connection for residuals 
of a brain aneurysm is not warranted.    

The Board further notes that the veteran has alleged that his 
claimed loss of memory, left ear hearing loss, and a 
psychiatric disorder are residuals of a brain aneurysm; 
however, he does not contend and the medical evidence does 
not show that they are directly related to his periods of 
ACDUTRA.  The veteran's service medical records are negative 
for any references to memory loss or clinical findings of 
left ear hearing loss or a psychiatric disorder.  Moreover, 
recent medical records show that the veteran has been 
diagnosed with a mild to moderately severe sensorineural 
hearing loss at 3000 Hz to 8000 Hz in the left ear; however, 
the audiologist did not link the veteran's hearing loss to 
his periods of ACDUTRA.  No finding of a current psychiatric 
disorder is shown.        

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a brain 
aneurysm to include headaches, loss of memory, hearing loss 
left ear, seizures, and psychiatric condition is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


